Inasmuch as the appellant requested the following charge and it was given, we are of the opinion the case should be affirmed. The charge is: "You are instructed that defendant had the right under the law to carry the pistol to a shop for repairs, and when repaired, a right to take it home. Now if you believe from the evidence that defendant was carrying the pistol to a shop for repairs at the time alleged you will acquit the defendant." This presented the issue made by defendant's testimony in language selected by appellant's counsel, and the jury found adversely to this contention.